Cook, J.,
dissenting. I dissented from this court’s recent decision that Ohio’s “bad time” law is unconstitutional, noting that the majority in that case failed to acknowledge the axiomatic precepts of judicial restraint applicable to facial challenges. See State ex rel. Bray v. Russell (2000), 89 Ohio St.3d 132, 136-137, 729 N.E.2d 359, 362-363 (Cook, J., dissenting). I respectfully dissent from today’s decision for similar reasons.
As I noted in Bray, statutes are presumed to be constitutional. Id. at 136, 729 N.E.2d at 362. In order for this court to declare otherwise, it must appear beyond a reasonable doubt that the statute is incompatible with particular constitutional provisions. Id. at 136-137, 729 N.E.2d at 362-363, citing State v. Cook (1998), 83 Ohio St.3d 404, 409, 700 N.E.2d 570, 576. We have previously recognized that, because of our “judicial obligation * * * to support the enactment of a lawmaking body if this can be done,” we will not declare a statute facially unconstitutional unless no set of circumstances exists under which the statute would be valid. State v. Beckley (1983), 5 Ohio St.3d 4, 7, 5 OBR 66, 69, 448 N.E.2d 1147, 1149; see, also, United States v. Salerno (1987), 481 U.S. 739, 745, 107 S.Ct. 2095, 2100, 95 L.Ed.2d 697, 707.
Without mentioning these precepts, the majority concludes that the United States Supreme Court’s decision in Kraft compels today’s result. Kraft Gen. *163Foods, Inc. v. Iowa Dept. of Revenue & Finance (1992), 505 U.S. 71, 112 S.Ct. 2365, 120 L.Ed.2d 59. But as Chief Justice Rehnquist noted in his dissent in that case, the Kraft majority — like the majority here — also failed to acknowledge the petitioner’s burden “to demonstrate that there are no circumstances in which Iowa’s statute could be constitutionally applied.” (Emphasis added.) Id. at 84-85, 112 S.Ct. at 2373, 120 L.Ed.2d at 71 (Rehnquist, C.J., dissenting).
Even assuming, arguendo,- that Kraft met its burden in that case, I cannot say that Emerson Electric Company has done so here. The majority accepts Emerson’s contention that because domestic dividends may be deducted in full, “[y]et * * * only eighty-five percent of foreign dividends may be deducted,” R.C. 5733.04(I)(2)(c) unconstitutionally discriminates against foreign commerce. But the majority’s analysis bypasses the portion of the statute that expressly permits the taxpayer to establish that this “deemed” amount of deductible foreign dividends is actually larger. See R.C. 5733.04(I)(2)(c). Theoretically, the application of the statute could result in no limit to the foreign source dividend deduction, and hence no discrimination. It would seem that “the existence of such a possibility should be fatal to [Emerson’s] chances of success” in a facial challenge. Kraft, supra, 505 U.S. at 85, 112 S.Ct. at 2373, 120 L.Ed.2d at 71 (Rehnquist, C.J., dissenting).